Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 27 and 31-33, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bean (US 9,434,308 B2).
In Regards to Claim 27:
Bean teaches a cable system (Fig. 1) for a trailer (120), comprising: 
an electrically conductive power cable (106) electrically connectable one or more trailer components mounted to the trailer (120), wherein the one or more components include a vehicle tail lamp, or a vehicle turn signal lamp; an electrically conductive ground cable electrically connectable to the components of the trailer; (Col 5, line 23-27, The electrical system of the trailer 120 may include a plurality of auxiliary devices, such as stop lights, turn signals, brake lights, exterior lights, interior lights, an anti-lock braking system (ABS) and/or other electrical devices external to the tractor 110, which may be attached to or provided in the trailer 120) a communications cable (200 is the sensor to deliver to the monitoring unit 104) separate from the power (106) and ground cables (Col 5 line 65-66,  a ground conductor (GND) may couple the reference voltages of the trailer and tractor electrical systems together), wherein the communications cable (200) is electrically connected to the trailer components (Col 5, line 23-27); a master control circuit (100) electrically connected to the power cable (106), the ground cable (Col 5 line 65-66), and the communications cable (200), wherein the master control circuit (100) is configured to generate and send commands to the trailer components (Col 5, line 23-27) via the communications cable (200); 
an adapter plug (Col 3, line 47-49, the first and second ends are compatible with a multi-conductor plug and socket arrangements of the electrical systems of the tractor and the trailer, 700) with multiple connection terminals (Col 10, line 31, ring terminal) corresponding to trailer connection terminals of a truck tractor (110), the multiple connection terminals (Col 10, line 31) including a ground cable (Col 5 line 65-66) connection and multiple power cable connections (106); wherein the master control circuit (100) is electrically connected to the ground cable (Col 5 line 65-66) connection and the multiple power cable (106) connections; and wherein the master control circuit (100) is configured to determine the commands to send to the trailer components (Col 5, line 23-27) based on power received from the multiple connection terminals (Col 10, line 31).
In Regards to Claim 31:
Bean teaches the cable system of claim 27, wherein one of the trailer components includes an LED lamp. (Col 8, line 57-61, which indicate that the indicator 108, includes lights for the trailer as one of the controlled components)
In Regards to Claim 32:
Bean teaches the cable system of claim 27, wherein the trailer components include vehicle stop-tail-turn lamps, vehicle turn signal lamps, vehicle brake lamps, vehicle tail lamps, vehicle running lamps, vehicle anti-lock brakes, vehicle interior illumination lamps, vehicle reverse lamps, or any combination thereof. (Col 5, line 23-27, The electrical system of the trailer 120 may include a plurality of auxiliary devices, such as stop lights, turn signals, brake lights, exterior lights, interior lights, an anti-lock braking system (ABS) and/or other electrical devices external to the tractor 110, which may be attached to or provided in the trailer 120)
In Regards to Claim 33:
Bean teaches the cable system of claim 27, wherein the trailer components include an antilock brake system controller, pressure sensors, temperature sensors, door sensors, cargo sensors, cargo length sensors, liquid level sensors, refrigeration sensors, or any combination thereof. (Col 5, line 23-27, The electrical system of the trailer 120 may include a plurality of auxiliary devices, such as stop lights, turn signals, brake lights, exterior lights, interior lights, an anti-lock braking system (ABS) and/or other electrical devices external to the tractor 110, which may be attached to or provided in the trailer 120)
In Regards to Claim 40:
Bean teaches the cable system of claim 27, further comprising: a voltage transformer (Col 5, line 30-33, The sensing unit 102 senses (e.g., continuously senses) the current and voltage at the output of tractor's electrical system (or at the input of the trailer's electrical system) electrically connected to the power cable (106) connection and at least one of the multiple power cable (106) connections, wherein the voltage transformer (Col 5, line 30-33) and is configured to change an output voltage provided by at least one of the multiple power cable (106) connections and to deliver the output voltage to the power cable (106).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Bean (US 9,434,308 B2) in view of Armacost et al. (US. 2016/0214551 A1) 
In Regards to Claim 28:
 	All claim limitations are discussed with respect to Claim 27, Bean does not teach wherein the adapter plug includes seven connection terminals arranged according to a J-560 trailer connection.
	Armacost teaches wherein the adapter plug (110) includes seven connection terminals arranged according to a J-560 trailer connection. (Paragraph 18, the front controller board 104 may be integrated with or otherwise in communication with a J560 connector socket 110 of the trailer 100. As discussed above, the J560 connector is a standardized seven conductor electrical connector that is used to connect the various electronic systems of a pulling vehicle, such as a commercial truck, to the corresponding electronic systems operating on a towed trailer.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Armacost's teaching of the use of the J-560 trailer connection as a modification in the Bean electrical system in order to provide a standard plug into which a cab may connect to one or more components of the trailer for energizing the components. (Armacost, Paragraph 3)
Claims 35-39, 41-43 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Bean (US 9,434,308 B2).
In Regards to Claim 35:
All claim limitations are discussed with respect to Claim 27, Bean does not teach wherein the power cable has a cross-sectional area less than or equal to an 8 AWG cable.
It would have been obvious to one having ordinary skill in the art before the effective filing date to have the power cable has a cross-sectional area less than or equal to an 8 AWG cable, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) to provide better monitoring of the various electrical systems of a trailer. (Bean, Col 2, line 16-17)
In Regards to Claim 36:
All claim limitations are discussed with respect to Claim 27, Bean does not teach wherein the power cable has a cross-sectional area less than or equal to an 12 AWG cable.
It would have been obvious to one having ordinary skill in the art before the effective filing date to have the power cable has a cross-sectional area less than or equal to an 12 AWG cable, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) to provide better monitoring of the various electrical systems of a trailer. (Bean, Col 2, line 16-17)
In Regards to Claim 37:
All claim limitations are discussed with respect to Claim 36, Bean does not teach  wherein the control circuit is operable to provide at least 24 Volts and not more than 20 Amperes using the power cable.
It would have been obvious to one having ordinary skill in the art before the effective filing date to have the control circuit is operable to provide at least 24 Volts and not more than 20 Amperes using the power cable, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) to provide better monitoring of the various electrical systems of a trailer. (Bean, Col 2, line 16-17)
In Regards to Claim 38:
All claim limitations are discussed with respect to Claim 27, Bean does not teach wherein the power cable has a cross-sectional area less than or equal to an 18 AWG cable.
It would have been obvious to one having ordinary skill in the art before the effective filing date to have the power cable has a cross-sectional area less than or equal to an 18 AWG cable, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) to provide better monitoring of the various electrical systems of a trailer. (Bean, Col 2, line 16-17)
In Regards to Claim 39:
All claim limitations are discussed with respect to Claim 38, Bean does not teach wherein the control circuit is operable to provide at least 48 Volts and not more than 10 Amperes using the power cable.
It would have been obvious to one having ordinary skill in the art before the effective filing date to have the control circuit is operable to provide at least 48 Volts and not more than 10 Amperes using the power cable, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) to provide better monitoring of the various electrical systems of a trailer. (Bean, Col 2, line 16-17)
In Regards to Claim 41:
All claim limitations are discussed with respect to Claim 40, Bean does not teach wherein the voltage transformer increases the voltage from 12 volts to at least 24 volts.
It would have been obvious to one having ordinary skill in the art before the effective filing date to have the voltage transformer increases the voltage from 12 volts to at least 24 volts, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) to provide better monitoring of the various electrical systems of a trailer. (Bean, Col 2, line 16-17)
In Regards to Claim 42:
All claim limitations are discussed with respect to Claim 27, Bean does not teach wherein the communications cable, the power cable, and the ground cable include electrically conductive material, and wherein the electrically conductive material used is less than 40 percent of the electrical conductive material used in a conventional J-560 compliant cable system.
It would have been obvious to one have ordinary skill in the art before the effective filing date of the invention to use conductive material is less than 40 percent of the electrical conductive material in a conventional j-560 compliant cable system, since it has been held to be with the general skill of worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 to provide better monitoring of the various electrical systems of a trailer. (Bean, Col 2, line 16-17)
In Regards to Claim 43:
All claim limitations are discussed with respect to Claim 27, Bean does not teach wherein the communications cable has a cross- sectional area less than or equal to the cross-sectional area of the power cable or the ground cable.
It would have been obvious to one having ordinary skill in the art before the effective filing date to have the communications cable has a cross- sectional area less than or equal to the cross-sectional area of the power cable or the ground cable, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) to provide better monitoring of the various electrical systems of a trailer. (Bean, Col 2, line 16-17)
In Regards to Claim 47:
All claim limitations are discussed with respect to Claim 27, Bean does not teach wherein the power cable and the ground cable are predominantly copper.
It would have been obvious to one have ordinary skill in the art before the effective filing date of the invention to use wherein the power cable and the ground cable are predominantly copper, since it has been held to be with the general skill of worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 to provide better monitoring of the various electrical systems of a trailer. (Bean, Col 2, line 16-17)

Allowable Subject Matter
Claims 29-30, 34, and 44-46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claims 29-30, 34, and 44-46, these limitations, in combination with remaining limitations of claims 29-30, 34, and 44-46, are neither taught nor suggested by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571. The examiner can normally be reached Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831